         Case 1:19-cv-00204-LLS Document 18 Filed 09/21/20 Page 1 of 15




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

BENNIE GIBSON,
                                    Plaintiff,
                      -against-
EMPLOYEES, SUPERVISORS ADM. OF
DOCTORS NURSES EAST ELMHURST HOSP
MED STUDENTS; WARDEN OF 5POINT
CORRECTIONAL FACILITY; UNKNOWN STATE                               1:19-CV-0204 (LLS)
CORRECTIONAL OFFICERS IN RECEIVING
ROOM DEPARTURE AREA; DOCTORS OF                                   ORDER OF DISMISSAL
NURSES ADM. NURSES STUDENTS MT. SINAI;
LAWRENCE NURSING HOME NURSES
DOCTORS ADM. INCLUDING SOCIAL
WORKERS; DOCTORS MEDICAL ATTENDANTS
ADMINISTERING TECHNA SHOTS AT
DOWNSTATE; UNKNOWN INDIVIDUALS
SWIPING PL. MAIL,
                                    Defendants.


LOUIS L. STANTON, United States District Judge:

       Plaintiff, who is not presently incarcerated, filed his complaint while he was held in the

North Infirmary Command (“NIC”) on Rikers Island. He sues the Warden and unidentified

members of the staff of the Five Points Correctional Facility (“Five Points”), as well as

unidentified members of the staffs of what appear to be Elmhurst Hospital (“Elmhurst”), Mt.

Sinai Hospital (“Mt. Sinai”), the Downstate Correctional Facility (“Downstate”), and the

Lawrence Nursing Home (“Lawrence”). He asserts that the defendants violated his federal

constitutional rights, and he seeks damages and unspecified declaratory and injunctive relief. He

sues the defendants in their individual and official capacities. The Court construes the complaint

as asserting claims under 42 U.S.C. § 1983 and under state law.
           Case 1:19-cv-00204-LLS Document 18 Filed 09/21/20 Page 2 of 15




       Plaintiff has paid the relevant fees to bring this action. 1 For the reasons discussed below,

the Court dismisses Plaintiff’s claims under § 1983 against Mt. Sinai and Lawrence staff

members for failure to state a claim on which relief may be granted. The Court also dismisses

Plaintiff’s claims under § 1983 against Downstate, Five Points, and Elmhurst staff members in

their individual capacities for the same reason, but the Court grants Plaintiff leave to replead

those claims in an amended complaint. The Court further dismisses Plaintiff’s claims under

§ 1983 against Downstate and Five Points staff members in their official capacities because those

defendants are immune from suit as to those claims. In addition, the Court dismisses Plaintiff’s

claims under § 1983 against Elmhurst staff members in their official capacities for failure to state

a claim on which relief may be granted.

                                   STANDARD OF REVIEW

       The Prison Litigation Reform Act (“PLRA”) requires that federal courts screen

complaints brought by prisoners who seek relief against a governmental entity or an officer or

employee of a governmental entity. 2 See 28 U.S.C. § 1915A(a). The Court must dismiss a


       1
          Plaintiff originally sought to proceed in forma pauperis (“IFP”), but Chief Judge
Colleen McMahon denied Plaintiff IFP status and dismissed this action without prejudice
because Plaintiff is barred under 28 U.S.C. § 1915(g) from proceeding with this action IFP as a
prisoner. (ECF 10.) Chief Judge McMahon granted Plaintiff 30 days’ leave to pay the relevant
fees to bring this action (id.), but after Plaintiff failed to pay the fees, she entered judgment
dismissing this action without prejudice. (ECF 12.) Plaintiff then filed a letter and a notice of
appeal. Chief Judge McMahon construed the letter as a motion to alter or amend the Court’s
judgment under Rule 59(e) of the Federal Rules of Civil Procedure and for reconsideration under
Local Civil Rule 6.3, granted the motion, and vacated the judgment dismissing this action. (ECF
15.) Chief Judge McMahon also granted Plaintiff another 30 days’ leave to pay the fees. (Id.)
Plaintiff paid the fees in response to Chief Judge McMahon’s latest order. On August 12, 2020,
the United States Court of Appeals for the Second Circuit dismissed Plaintiff’s appeal for lack of
jurisdiction. Gibson v. Unknown Male Patients, No. 20-728 (2d Cir. Aug. 12, 2020). The action
was then reassigned to the undersigned.
       2
          For the purposes of the PLRA, “the term ‘prisoner’ means any person incarcerated or
detained in any facility who is accused of, convicted of, sentenced for, or adjudicated delinquent
for, violations of criminal law or the terms and conditions of parole, probation, pretrial release,

                                                  2
          Case 1:19-cv-00204-LLS Document 18 Filed 09/21/20 Page 3 of 15




prisoner’s complaint, or any portion of the complaint, that is frivolous or malicious, fails to state

a claim upon which relief may be granted, or seeks monetary relief from a defendant who is

immune from such relief. 28 U.S.C. § 1915A(b); see Abbas v. Dixon, 480 F.3d 636, 639 (2d Cir.

2007). The Court must also dismiss a complaint if the Court lacks subject-matter jurisdiction. See

Fed. R. Civ. P. 12(h)(3).

        While the law mandates dismissal on any of these grounds, the Court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret

them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470

F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations omitted, emphasis in

original). But the “special solicitude” in pro se cases, id. at 475 (citation omitted), has its limits –

to state a claim, pro se pleadings still must comply with Rule 8 of the Federal Rules of Civil

Procedure, which requires a complaint to make a short and plain statement showing that the

pleader is entitled to relief.

        The Supreme Court of the United States has held that under Rule 8, a complaint must

include enough facts to state a claim for relief “that is plausible on its face.” Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007). A claim is facially plausible if the plaintiff pleads enough

factual detail to allow the Court to draw the inference that the defendant is liable for the alleged

misconduct. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). In reviewing the complaint, the Court

must accept all well-pleaded factual allegations as true. Id. But it does not have to accept as true

“[t]hreadbare recitals of the elements of a cause of action,” which are essentially just legal



or [a] diversionary program.” 28 U.S.C. § 1915A(c). Because Plaintiff filed his complaint while
he was held in the NIC, he is a considered a prisoner under the PLRA. See Gibson v. City
Municipality of New York, 692 F.3d 198, 201 (2d Cir. 2012) (“[T]he relevant time at which a
person must be ‘a prisoner’ within the meaning of the PLRA in order for the [PLRA’s]
restrictions to apply is ‘the moment the plaintiff files his complaint.’”) (citation omitted).


                                                   3
            Case 1:19-cv-00204-LLS Document 18 Filed 09/21/20 Page 4 of 15




conclusions. Id. (citing Twombly, 550 U.S. at 555). After separating legal conclusions from well-

pleaded factual allegations, the Court must determine whether those facts make it plausible – not

merely possible – that the pleader is entitled to relief. Id. at 679.

                                          BACKGROUND

        Plaintiff makes the following allegations: In November 2017, while Plaintiff was

incarcerated at Downstate, he received a “techna shot,” which caused him to feel weak. (ECF 2,

at 4.) He was then transferred from Downstate to Five Points, and on January 4 or 5, 2018, he

was released on parole from Five Points. But before he was released, he asked Five Points

officials to issue him a pair of boots because of the snow that had fallen at Five Points and in

New York City, which is where plaintiff was going to go upon his release. Five Points officials

refused to issue him a pair of boots. 3

        Upon his release and arrival in New York City, Plaintiff was unable to find a homeless

shelter in which to stay and went to a junkyard to seek shelter. He “then burned 200 lbs of copper

for money.” (Id.) Someone told him that his fingers had turned blue, but he did not feel cold.

Approximately two days after his release, he felt “pain or slowness in walking . . . .” (Id.) By the

third day after his release, Plaintiff could only walk for 15 minutes before having to sit down for

three hours because of the pain he was feeling in his feet. He then went to an unspecified

hospital’s emergency room for treatment.

        Plaintiff spent three days in the hospital “without immediate attention.” (Id.) He then

“developed . . . blackened violet skin on [his] toes and a small blue dot on [his] heel.” (Id.)

Physicians and medical students told him that he “had gangrene and open wounds.” But the next



        3
         Plaintiff states that “people within the system have been cutting [his] sneakers or boots
and placing grime within.” (ECF 2, at 4.)


                                                   4
          Case 1:19-cv-00204-LLS Document 18 Filed 09/21/20 Page 5 of 15




day, he “was told [that he] had no open wound[s] [and] was . . . asked [had he been] anywhere

[near] government stored chemicals.” (Id.)

        One month later, some physicians told him that amputation was necessary while others

told him that it was not. He “was given extremely tight bandaging and then told [he] should not

be given extremely tight bandaging or wraps.” (Id.) He was then transferred to Lawrence for

rehabilitation.

        Staff members at Lawrence told him that his “toes were dead” and that they needed to be

amputated. (Id.) He received a second opinion from the staff of another health-care facility, who

stated that his “toes were dead and [that] Mt. Sinai could do stem cell research.” (Id.) At Mt.

Sinai, Plaintiff underwent an examination with “radioactive dye [through an] MRI and X rays,”

which revealed that there was circulation “in toes dead but legs perfect [sic].” (Id.) The staff at

Mt. Sinai “immediately sought amputation.” (Id. at 5.) Plaintiff was told that he had a bacterial

infection. But he was then told that there was no such infection.

        On an unspecified date, Plaintiff went to Elmhurst. The staff at Elmhurst gave him

conflicting diagnoses about whether there was a bacterial infection in his blood. He was told that

“blood flow in [his] legs [was] excellent” and that he was not suffering from diabetes, but that

his “toes are dead and [that] he had dry gangrene.” (Id.) Plaintiff agreed to the amputation of all

his toes. But after they were amputated, physicians the “ripp[ed] his dressings off and [he]

experienced more pain”; he “begged to be allowed to change [his] dressings himself.” (Id.)

        Plaintiff was eventually transferred back to Lawrence for rehabilitation. There, he argued

“with doctors who kept cutting blue scar tissue off of [his] heel . . . .” (Id.) There “was no

purplish or black color around [his] heel or smell and [he] considered [himself] normal . . . .”




                                                  5
             Case 1:19-cv-00204-LLS Document 18 Filed 09/21/20 Page 6 of 15




(Id.) But the physicians “did not listen [and] kept cutting [so that Plaintiff] developed . . . a foot

ulcer . . . .” (Id.)

         Plaintiff was then transferred back to Mt. Sinai “for debri[d]ng[,] cleansing of

wound[s][,] and skin and miniscul[e] cutting.” (Id. a 6.) Because he was told that “he was

susceptible to MRS[,] multiple bacteria[,] or [h]ospital bacteria[,] [he was] moved to a[n]

isolated room.” He “kept asking do[es] [he] have MRS . . . and couldn’t get a straight answer.”

(Id.) At Mt. Sinai, he “woke up with his eyes almost shut[,] swollen[,] and skin itching . . . .”

(Id.) Mt. Sinai staff told him that he had either chicken pox or herpes simplex; his symptoms

were either a reaction to face cream that he had used or to “the skin cells . . . and dust” on his

bed. (Id.)

         Plaintiff was again ordered transferred back to Lawrence; he was “furious” that he had

been ordered transferred back there. (Id.) Before the transfer, a Mt. Sinai social worker told him

that “all these things ke[ep] happening to the Black Man.” (Id.) (internal quotation marks

omitted). Once he was transferred again to Lawrence, he argued with a social worker there, but

he hoped that his relationship with the social worker would improve. It did not; the social worker

eventually ordered Plaintiff transferred to a homeless shelter. Before he was transferred, and

though the wounds on his feet had not healed, Plaintiff was housed with a pedophile in a room

on Lawrence’s second floor. He was also issued a violation of his parole for failing to report to

his parole officer; the Lawrence social worker had spoken to his parole officer, who was aware

that Plaintiff had been at Lawrence. When Plaintiff reported for transfer from Lawrence to the

shelter, his parole officer was waiting for him.




                                                   6
           Case 1:19-cv-00204-LLS Document 18 Filed 09/21/20 Page 7 of 15




       Lawrence and the hospitals mentioned in Plaintiff’s complaint “have a[n] anti black

movement with[in] [them]. Jamaican[,] West Indian[,] [and] White [hospital] workers [are

secretly] against or openly against American Blacks . . . .” (Id.)

                                          DISCUSSION

       Because Plaintiff assets that the defendants violated his federal constitutional rights, the

Court construes Plaintiff’s complaint as asserting claims under 42 U.S.C. § 1983. To state a

claim under § 1983, a plaintiff must allege both that: (1) a right secured by the Constitution or

laws of the United States was violated, and (2) the right was violated by a person acting under

the color of state law, or a “state actor.” See West v. Atkins, 487 U.S. 42, 48-49 (1988).

A.     Claims against Mt. Sinai and Lawrence staff

       Private parties are generally not state actors, and are therefore not usually liable under

§ 1983. Sykes v. Bank of Am., 723 F.3d 399, 406 (2d Cir. 2013) (quoting Brentwood Acad. v.

Tenn. Secondary Sch. Athletic Ass’n, 531 U.S. 288, 295 (2001)); see also Ciambriello v. Cnty. of

Nassau, 292 F.3d 307, 323 (2d Cir. 2002) (“[T]he United States Constitution regulates only the

Government, not private parties . . . .”) (internal quotation marks and citation omitted).

Accordingly, “[p]rivate hospitals (and their employees) are generally not considered state

actors.” Parker v. Blackerby, 368 F. Supp. 3d 611, 624 (W.D.N.Y. 2019); see also Grazette v.

Rockefeller, No. 20-CV-0965, 2020 WL 1940366, at *3 (S.D.N.Y. Apr. 21, 2020) (”A private

hospital and its staff are not state actors under § 1983 when they involuntarily commit a plaintiff

to a psychiatric hospital under New York’s Mental Hygiene Law.”) (citation omitted). The same

is true with respect to private nursing homes and their employees. See Blum v. Yaretsky, 457 U.S.

991, 1006-12 (1982) (private nursing homes’ actions to discharge or transfer patients not state

action).




                                                  7
           Case 1:19-cv-00204-LLS Document 18 Filed 09/21/20 Page 8 of 15




       Mt. Sinai is a private hospital and its staff members are private individuals. Likewise,

Lawrence is a private nursing home and its staff members are private individuals. Plaintiff has

alleged no facts showing that Mt. Sinai or Lawrence staff members acted as state actors. The

Court therefore dismisses Plaintiff’s claims under § 1983 against Mt. Sinai and Lawrence staff

members for failure to state a claim on which relief may be granted. 4 See 28 U.S.C.

§ 1915A(b)(1).

B.     Claims against Downstate, Five Points, and Elmhurst staff

       Plaintiff alleges that in November 2017, while he was incarcerated at Downstate, he

received a “techna shot,” which caused him to feel weak. (ECF 2, at 4.) The Court understands

those allegations as asserting claims that Downstate staff members violated Plaintiff’s right

under the Eighth Amendment against cruel and unusual punishment by providing him with

inadequate medical care while he was incarcerated at Downstate.

       Plaintiff also alleges that on January 4 or 5, 2018, he was released on parole from Five

Points, but that before he was released, Five Points officials denied his request for a pair of boots

so that he could walk in the fallen snow. The Court understands those allegations as asserting

claims that Five Points staff members violated Plaintiff’s right under the Eighth Amendment by

exposing Plaintiff to a risk of damage to his future health.

       Plaintiff further alleges that on an unspecified date after his release on parole from Five

Points, Plaintiff went to Elmhurst, a public hospital, for medical treatment. He asserts that

Elmhurst staff members amputated his toes because they were gangrenous. But he also alleges

that Elmhurst staff members gave him conflicting diagnoses, and that after his toes had been



       4
         To the extent that Plaintiff asserts claims under § 1983 against any Lawrence patients –
also private individuals – the Court dismisses those claims for the same reason.


                                                  8
         Case 1:19-cv-00204-LLS Document 18 Filed 09/21/20 Page 9 of 15




amputated, Elmhurst physicians “ripped” the dressings off of his feet, causing him pain. (ECF 2,

at 5.) The Court understands those allegations as asserting claims that Elmhurst staff members

violated Plaintiff’s right of substantive due process under the Fourteenth Amendment by causing

him unnecessary pain while treating him.

               Eighth Amendment claims

       A prisoner asserting a claim that prison officials violated his right under the Eighth

Amendment by failing to provide adequate medical care with regard to the prisoner’s then

present medical condition must allege facts showing that prison officials were deliberately

indifferent to his serious medical needs. See Estelle v. Gamble, 429 U.S. 97, 104-05 (1976);

Darnell v. Pineiro, 849 F.3d 17, 32-35 (2d Cir. 2017). Deliberate indifference is evaluated under

a two-pronged test comprised of both objective and “mental-element” components. See Darnell,

849 F.3d at 30-33; Hill v. Curcione, 657 F.3d 116, 122 (2d Cir. 2011). For the objective

component, it is necessary that the prisoner is or was suffering from a sufficiently serious

medical condition that “‘could result in further significant injury or the unnecessary and wanton

infliction of pain.’” Harrison v. Barkley, 219 F.3d 132, 136 (2d Cir. 2000) (quoting Chance v.

Armstrong, 143 F.3d 698, 702 (2d Cir. 1998)).

       For the mental-element component, a convicted prisoner must show that a prison official

“knows of and disregards an excessive risk to [the prisoner’s] health or safety; the official must

both be aware of facts from which the inference could be drawn that a substantial risk of serious

harm exists, and he must also draw the inference.” Farmer v. Brennan, 511 U.S. 825, 837 (1994).

Allegations of malpractice or the negligent failure to provide adequate medical care do not state

a constitutional claim. See Estelle, 429 U.S. at 106; Chance, 143 F.3d at 703.

       A convicted prisoner may be subject to similar requirements to state a claim that prison

officials violated his right under the Eighth Amendment with regard to prison officials’ failure to


                                                 9
        Case 1:19-cv-00204-LLS Document 18 Filed 09/21/20 Page 10 of 15




address the prisoner’s future serious medical needs. “Prison officials may violate the Eighth

Amendment by exposing a prisoner to ‘an unreasonable risk of serious damage to his future

health,’ such as where officials ‘ignore medical conditions that are very likely to cause serious

illness and needless suffering in the future.’” Gonzalez v. Hasty, 755 F. App’x 67, 71-72 (2d Cir.

2018) (summary order) (quoting Helling v. McKinney, 509 U.S. 25, 35 (1993), and Smith v.

Carpenter, 316 F.3d 178, 188 (2d Cir. 2003)). The Second Circuit has suggested that in order to

state such a claim, a prisoner must allege facts to satisfy an objective component – facts that

“suggest[] a reasonable inference that the alleged denial [by prison officials] was ‘very likely’ to

result in ‘serious illness and needless suffering.’” Id. at 72 (quoting Smith, 316 F.3d at 188). The

prisoner must also allege facts to satisfy a mental-element component – facts that suggest “a

reasonable inference,” id., that a defendant “acted with ‘deliberate indifference’ to inmate

welfare . . . .” Id. (quoting Wilson v. Seiter, 501 U.S. 294, 302-03 (1991)). This deliberate-

indifference component with regard to a prisoner’s future serious medical needs is the same as

the deliberate-indifference component discussed above with regard to a prisoner’s present

serious medical needs. See id.

               Substantive due process claims

       Courts within this Circuit have held that a parolee “cannot state an Eighth Amendment

claim of deliberate indifference. . . . .” Schlosser v. Elzea, No. 3:19-CV-1380, 2020 WL 887752,

*5 (D. Conn. Feb. 24, 2020) (citing cases). Rather, courts have held that such a claim made by a

parolee is “appropriately analyzed under the [Due Process Clause of the] Fourteenth Amendment

. . . .” Ciccone v. Ryan, No. 14-CV-1325, 2015 WL 4739981, at *3 (S.D.N.Y. Aug. 7, 2015)

(citing cases), appeal dismissed, No. 15-2840 (2d Cir. Oct. 16, 2015); cf. Darnell, 849 F.3d at 29

(“A pretrial detainee’s claims of unconstitutional conditions of confinement are governed by the

Due Process Clause of the Fourteenth Amendment, rather than the Cruel and Unusual


                                                 10
           Case 1:19-cv-00204-LLS Document 18 Filed 09/21/20 Page 11 of 15




Punishments Clause of the Eight[h] Amendment.”). But see Horace v. Gibbs, 802 F. App’x 11,

14 (2d Cir. 2020) (summary order) (noting that the appellant was a parolee, and that the Second

Circuit has “not addressed where parolees fall on the continuum” between claims of deliberate

indifference under the Eighth Amendment and such claims under the Due Process Clause of the

Fourteenth Amendment). Thus, as to claims of violations of substantive due process brought by

parolees, 5 courts within this Circuit have applied the requirements that pretrial detainees must

fulfill to state such a claim – those articulated by the Second Circuit in Darnell. See Leath v.

Cnty. of Orange, No. 18-CV-7318, 2020 WL 4016530, at *3 n.2 (S.D.N.Y. July 15, 2020); Smith

v. Fricke, No. 9:17-CV-0244, 2019 WL 4602973, at *12 (N.D.N.Y. Aug. 7. 2019) (“[A]lthough

the Second Circuit has not directly addressed how Darnell affects a parolee’s claim, district

courts in this circuit have applied the Fourteenth Amendment standard to claims brought by

parolees after Darnell.”) (citing cases), report & recommendation adopted in part, and

remanded in part to the Magistrate Judge on other grounds, sub nom., Smith v. Russo, 9:17-CV-

244, 2019 WL 4602140 (N.D.N.Y. Sept. 23, 2019).

       To state a claim of a violation of substantive due process under Darnell, a parolee must

allege sufficient facts to satisfy two prongs – an objective prong and a mental-element prong.



       5
          “[A] governmental entity may have a constitutional obligation to provide . . . protection,
either because of a special relationship with an individual, or because the governmental entity
itself has created or increased the danger to the individual.” Yin Jing Gan v. City of New York,
996 F.2d 522, 533 (2d Cir. 1993) (citing DeShaney v. Winnebago Cnty. Dep’t of Soc. Servs., 489
U.S. 189, 198, 201 (1989)). “Special relationships that have been recognized to give rise to a
governmental duty to protect against . . . attacks have included custodial relationships.” Id.
(citing DeShaney, 489 U.S. at 198-99.). “[A] parolee and the State share a custodial relationship
for purposes of substantive due process because the parolee is in the State’s legal custody and
‘his or her freedom of movement, while not as restricted as that of an incarcerated prisoner, is
nonetheless somewhat curtailed.’” Golian v. New York City Admin. for Children Servs., 282 F.
Supp. 3d 718, 728 (S.D.N.Y. 2017) (quoting Jacobs v. Ramirez, 400 F.3d 105, 106 (2d Cir.
2005)).


                                                 11
         Case 1:19-cv-00204-LLS Document 18 Filed 09/21/20 Page 12 of 15




Darnell, 849 F.3d at 29. Under the objective prong, a parolee must allege “that the challenged

conditions were sufficiently serious to constitute objective deprivations of the right to

[substantive] due process . . . .” Id. “[T]o establish an objective deprivation, ‘the [parolee] must

show that the conditions, either alone or in combination, pose an unreasonable risk of serious

damage to his health,’ which includes the risk of serious damage to ‘physical and mental

soundness.’” Id. at 30 (citations omitted). And under the mental-element prong, the parolee must

allege “that the [government official] acted with at least deliberate indifference to the challenged

conditions.” Id. at 29. Under the Darnell standard, a government official is deliberately

indifferent when he or she “act[s] intentionally to impose the alleged condition, or recklessly

fail[s] to act with reasonable care to mitigate the risk that the condition pose[s] to the [parolee]

even though the defendant-official kn[ows], or should have known, that the condition pose[s] an

excessive risk to health or safety.” Id. at 35. In addition, the “[d]efendants may only be liable for

deliberate indifference if their conduct would ‘shock the contemporary conscience.’” Reid v.

Dumberger, No. 17-CV-1124, 2018 WL 840092, at *9 (S.D.N.Y. Feb. 12, 2018) (quoting

Matican v. City of New York, 524 F.3d 151, 155 (2d Cir. 2008)). And “any § 1983 claim for a

violation of due process requires proof of a [defendant’s state of mind] greater than mere

negligence.” Darnell, 849 F.3d at 36.

       Plaintiff alleges that he was a convicted prisoner while he was incarcerated at Downstate

and Five Points, and a released parolee while he was being treated at Elmhurst. But he fails to

allege any facts showing that Downstate staff members were deliberately indifferent to his

serious medical needs when, while he was incarcerated at Downstate, he was injected with a




                                                  12
           Case 1:19-cv-00204-LLS Document 18 Filed 09/21/20 Page 13 of 15




“techna shot” that made him feel weak. 6 He also fails to allege any facts showing that Five

Points staff members were deliberately indifferent to his future serious medical needs when they

denied his request to be issued a pair of boots so that he could walk on fallen snow upon his

release on parole. He further fails to allege any facts showing that Elmhurst staff members were

deliberately indifferent to his serious medical needs when they removed the dressings from his

feet after they amputated his toes.

       The Court therefore dismisses Plaintiff’s claims under § 1983 against Downstate, Five

Points, and Elmhurst staff members in their individual capacities for failure to state a claim on

which relief may be granted. See § 1915A(b)(1). But because Plaintiff is proceeding pro se, the

Court will grant him leave to file an amended complaint in which he alleges sufficient facts to

state such claims. Plaintiff must name as defendants those Downstate, Five Points, and Elmhurst

staff members who violated his constitutional rights, and allege facts showing those defendants’

personal involvement in the constitutional violations. See Colon v. Coughlin, 58 F.3d 865, 873

(2d Cir. 1995) (personal-involvement requirement for individual liability under §1983). 7


        6
        These are the only allegations that Plaintiff states about being incarcerated at
Downstate
       7
         Under the doctrine of Eleventh Amendment immunity, Downstate and Five Points staff
members, like other employees of the New York State Department of Corrections and
Community Supervision (DOCCS), are immune from suit with respect to claims under § 1983
for damages or injunctive or retrospective declaratory relief in their official capacities. See Green
v. Mansour, 474 U.S. 64, 72-74 (1985); Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S.
89, 101-02 (1984); Marshall v. Lilley, No. 19-CV-11829, 2020 WL 905989, at *6 (S.D.N.Y.
Feb. 21, 2020). The Court therefore dismisses Plaintiff’s claims under § 1983 against the
Downstate and Five Points staff members in their official capacities under the doctrine of
Eleventh Amendment immunity.
        NYC Health + Hospitals (formerly known as the New York City Health & Hospitals
Corporation) is a public benefit corporation that was created by New York State law; it operates
Elmhurst, and it can be sued. See N.Y. Unconsol. Laws §§ 7384(1), 7385(1). Plaintiff’s claims
against Elmhurst staff members in their official capacities are thus redundant of claims that
Plaintiff can assert against NYC Health + Hospitals. See Kentucky v. Graham, 473 U.S. 159, 167
n.14 (1985) (“There is no longer a need to bring official-capacity actions against local

                                                 13
        Case 1:19-cv-00204-LLS Document 18 Filed 09/21/20 Page 14 of 15




                                         CONCLUSION

       The Court directs the Clerk of Court to mail a copy of this order to Plaintiff and note

service on the docket.

       The Court dismisses Plaintiff claims under 42 U.S.C. § 1983 against Mt. Sinai and

Lawrence staff members and Lawrence patients for failure to state a claim on which relief may

be granted. See 28 U.S.C. § 1915A(b)(1). The Court also dismisses Plaintiff’s claims under

§ 1983 against Downstate, Five Points, Elmhurst staff members in their individual capacities for

the same reason, see id., but grants Plaintiff 30 days’ leave to file an amended complaint in

which he alleges sufficient facts to state such claims, and in which he names the appropriate

Downstate, Five Points, and Elmhurst staff members as defendants. The Court further dismisses

Plaintiff’s claims under § 1983 against Downstate and Five Points staff members in their official

capacities because those officials are immune from suit as to those claims. And the Court

dismisses Plaintiff’s claims against Elmhurst staff members in their official capacities for failure

to state a claim on which relief may be granted.




government officials [because] local government units can be sued directly for damages and
injunctive or declaratory relief.”). The Court therefore dismisses Plaintiff’s claims against
Elmhurst staff members in their official capacities for failure to state a claim on which relief may
be granted.


                                                   14
          Case 1:19-cv-00204-LLS Document 18 Filed 09/21/20 Page 15 of 15




         If Plaintiff fails to file an amended complaint with regard to his claims under § 1983

against Downstate, Five Points, and Elmhurst staff members in their individual capacities, the

Court will dismiss those claims for failure to state a claim on which relief may be granted, see

id., and will decline to consider, under its supplemental jurisdiction, Plaintiff’s claims under state

law, see 28 U.S.C. § 1367(c)(3).

SO ORDERED.

Dated:     September 21, 2020
           New York, New York

                                                                 Louis L. Stanton
                                                                    U.S.D.J.




                                                 15
